DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 01/06/2021 in response to the Restriction/Election Requirement mailed on 11/17/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-16 are pending.
Election/Restrictions
4.	Applicant’s election of Group II and species of SEQ ID NO:  2 in the reply filed on 01/06/2021 is acknowledged.  Although it is acknowledged that applicants elected with traverse; however, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 1-6 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2021.
	Claims 7-11 and 16 are pending and examined on the merits.  Claims 7-11 and 16 will be examined to the extent that they read on elected species SEQ ID NO:  2.
Priority
6.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 14/127781, filed on 03/17/2014, which is a national stage entry of PCT/EP2012/062785, filed on 06/29/2012, which claims domestic priority to U.S. Provisional Application No. 61/503,772, 
Information Disclosure Statement
7.	The IDS filed on 08/05/2019 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Objections
8.	Claim 7 is objected to in the recitation of “the patent alpha-amylase”, and in the interest of improving claim form it is suggested that the phrase be amended to recite “the parent alpha-amylase”.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claims 7-11 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andersen et al. (WO 01/66712 A2; examiner cited).
11.	Claims 7-11 and 16 are drawn in relevant part to a variant polypeptide having alpha-amylase activity and having at least 80% sequence identity to SEQ ID NO: 2, the variant is derived from a parent alpha-amylase by one or more modifications selected from substitutions, 
12.	With respect to claim 7, Andersen et al. teach variant Termamyl-like alpha amylases that exhibits an alteration in at least one of the following properties relative to said parent alpha-amylase:  substrate specificity, substrate binding, substrate cleavage pattern, thermal stability, pH/activity profile, pH/stability profile, stability towards oxidation, Ca2+ dependency, specific activity, and solubility [see Abstract], wherein the alpha amylase shares 100% sequence identity to the amino acid sequence of SEQ ID NO:  2 [see alignment attached as APPENDIX A].  Andersen et al. teach alpha-amylase variants having decreased specific activity, especially at temperatures from 10-60oC, preferably 20-50oC, especially 30-40oC [see p. 22, bottom to top of p. 23].  Andersen et al. teach that the alpha amylase activity of the variant is tested using the Phadebas assay with tablets containing cross-linked insoluble blue-colored starch polymer [solid starch] and measuring hydrolysis of the starch from the alpha amylase giving off blue fragments that can measured spectrophotometrically [see p. 43].  Although Andersen et al. does not explicitly teach wherein the variant alpha-amylase has lower binding to solid starch, the structure of the alpha-amylase variants taught by Andersen et al. are identical to the claimed variant alpha-amylases.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the variant alpha-amylases taught by Andersen et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 8, Andersen et al. teach the variant alpha-amylase wherein an amino acid residue in one or more substrate binding sites at the surface of the molecule has been modified [see p. 8; p. 13, bottom].
	With respect to claim 9, Andersen et al. teach the variant alpha-amylase having at least 100% sequence identity to SEQ ID NO:  2 and comprising deletion of positions 181+182 or 182+183 or 183+184 and further one or more modifications at position R320 and W140 [see alignment attached as APPENDIX A; p. 16 and p. 24, bottom].
	With respect to claims 10-11, Andersen et al. teach the variant alpha-amylase having at least 100% sequence identity to SEQ ID NO:  2 and comprising modifications in positions corresponding to the following positions in SEQ ID NO:  2, 183, 184 and W140F [see p. 16 and p. 24, bottom].
	With respect to claim 16, Andersen et al. teach a detergent composition comprising the variant alpha amylase [see p. 30].
Conclusion
13.	Status of the claims:
	Claims 1-16 are pending.
	Claims 1-6 and 12-15 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 7-11 and 16 are rejected.
	No claims are in condition for an allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        APPENDIX A

Andersen et al. with SEQ ID NO:  2

Query Match             100.0%;  Score 2703;  DB 2;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLNSDASNLKSKGITAVWIPPAWKGASQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLNSDASNLKSKGITAVWIPPAWKGASQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTRSQLQAAVTSLKNNGIQVYGDVVMNHKGGADATEMVRAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTRSQLQAAVTSLKNNGIQVYGDVVMNHKGGADATEMVRAV 120

Qy        121 EVNPNNRNQEVTGEYTIEAWTRFDFPGRGNTHSSFKWRWYHFDGVDWDQSRRLNNRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEVTGEYTIEAWTRFDFPGRGNTHSSFKWRWYHFDGVDWDQSRRLNNRIYKF 180

Qy        181 RGHGKAWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGHGKAWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240

Qy        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLQKTNWNHSVFDVPLHYNLYNA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLQKTNWNHSVFDVPLHYNLYNA 300

Qy        301 SKSGGNYDMRNIFNGTVVQRHPSHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKSGGNYDMRNIFNGTVVQRHPSHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360

Qy        361 QGYPSVFYGDYYGIPTHGVPAMRSKIDPILEARQKYAYGKQNDYLDHHNIIGWTREGNTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHGVPAMRSKIDPILEARQKYAYGKQNDYLDHHNIIGWTREGNTA 420

Qy        421 HPNSGLATIMSDGAGGSKWMFVGRNKAGQVWSDITGNRTGTVTINADGWGNFSVNGGSVS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HPNSGLATIMSDGAGGSKWMFVGRNKAGQVWSDITGNRTGTVTINADGWGNFSVNGGSVS 480

Qy        481 IWVNK 485
              |||||
Db        481 IWVNK 485